DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.	Claims 1, 3, and 5-17 are pending.  Claims 1 and 15 have been amended.
Response to Amendments
3.	Applicant has presented amendments to the claims that raise new issues requiring further consideration or search, and also, the amendment changes the scopes of the dependent claims. Accordingly, the claims will not be entered.  

Further, during the time allotted by the AFCP 2.0 program, the examiner searched and found Wulf (US 8714394 B2). Wulf teaches a structure with two pieces that lock together to seal off a space (see Figs. 2 and 3). Wulf teaches this locking mechanism requires less force for closing (C1 / L28-33). This is a common locking mechanism used to attach two structures together. These features of Wulf would be used in order to meet the limitations necessitated by the amendment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729